FILED
                            NOT FOR PUBLICATION                              OCT 7 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM SHELTON,                                  No. 13-35342

               Plaintiff - Appellant,             D.C. No. 3:11-cv-00064-BLW

  v.
                                                  MEMORANDUM*
BRENT REINKE; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                           Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Idaho state prisoner William Shelton appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging that defendants were

deliberately indifferent to a serious risk to his safety. We have jurisdiction under

28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Shelton

failed to raise a genuine dispute of material fact as to whether defendants knew of a

substantial risk of serious harm to Shelton from an assault by his cellmate. See

Farmer v. Brennan, 511 U.S. 825, 830-31, 837 (1994) (a prison official is not

liable for failing to protect one inmate from another unless the prisoner shows that

he was housed under conditions that posed a substantial risk of serious harm, and

that the prison official acted with deliberate indifference to the prisoner’s safety);

Berg v. Kincheloe, 794 F.2d 457, 460 (9th Cir. 1986) (summary judgment was

proper where plaintiff had not provided evidence demonstrating that defendants

“had any reason to believe” that plaintiff would be attacked).

      The district court did not abuse its discretion by denying Shelton’s motions

to compel discovery because Shelton failed to show how the requested discovery

was relevant to defeat summary judgment or that the denial caused substantial

prejudice. See Fed. R. Civ. P. 26(b)(1) (discovery requests must be “reasonably

calculated to lead to the discovery of admissible evidence”); Hallett v. Morgan,

296 F.3d 732, 751 (9th Cir. 2002) (providing the standard of review and explaining

that the decision to deny discovery will not be reversed except upon showing of

substantial prejudice).


                                            2                                    13-35342
      The district court did not abuse its discretion by denying Shelton’s motions

to strike because the defendants’ declarations were based on personal knowledge

and were not hearsay. See Fed. R. Evid. 801(c) (defining hearsay); El Pollo Loco,

Inc. v. Hashim, 316 F.3d 1032, 1038 (9th Cir. 2003) (standard of review).

      We reject Shelton’s contention concerning the district court’s failure to

appoint counsel.

      AFFIRMED.




                                          3                                   13-35342